Cuyahoga App. No. 48609. Upon consideration of appellee’s motion to set date for execution of sentence,
IT IS ORDERED by the court that the motion be, and hereby is, denied as premature.
IT IS FURTHER ORDERED by the court that appellee file notice with this court when the United States Court of Appeals for the Sixth Circuit of Ohio issues its mandate in case No. 98-4321, Scott v. Mitchell, and when the United States District Court for the Northern District of Ohio lifts the stay and dismisses the petition in case No. l:95-CV-2037.